ss et al. ,US Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are pending in this application.


Priority

This application repeats a substantial portion of prior Application No. 12/110282, filed April 25, 2008, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

At least claims 1, 18 reference a “blockchain” and concepts concerning implementation of a blockchain.  This concept is not present in the prior application.  These claim limitations do not receive the benefit of the filing date of the prior application with respect the discussed concepts.


Claim Objections

Claim 16 is missing a period at the end of the claim limitation.  An appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 8,135,714. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. 8,135,714
Claims 1, 18.
A method of registering received electronic messages documents in a blockchain, the method comprising: 


providing a first node on a computer network; 






receiving, at the first node, a first electronic message from a first submitter; 

receiving, at the first node, a second electronic message from a second submitter, wherein the second submitter is different than the first submitter, and wherein the second electronic message is different than the first electronic message; 

generating, for the first electronic message, a first record, wherein the first record comprises at least a portion of a hash function message digest for the first electronic message; 










generating, for the second electronic message, a second record, wherein the second record comprises at least a portion of a hash function message digest for the second electronic message; 

appending the first record and the second record to an open first document dating list (DDL) block; 

closing the first DDL block, wherein closing the first DDL block comprises generating a first block record for the first DDL block; 










receiving, at the first node, a third electronic message from a third submitter, wherein the third submitter is different than the first and second submitters, and wherein the third electronic message is different than the first and second electronic messages; 

generating, for the third electronic message, a third record, wherein the third record comprises at least a portion of a hash function message digest for the third electronic message; 

appending the first block record and the third record to an open second DDL block, thereby chaining the first DDL block with the second DDL block to create a set of chained DDL blocks.
Claim 1. 
A computer implemented method of establishing date evidence for a plurality of documents, the method executable by a processor, the method comprising: 

providing a document dating list (DDL) node on a computer network, stored on a non-transitory computer readable medium; 

receiving, at the DDL node, a first user account information; 

receiving, at the DDL node, a first input record associated with the first user account information; 









generating a first DDL record from the first input record; 




receiving, at the DDL node, a second user account information, the second user account information different from the first user account information; 

receiving, at the DDL node, a second input record associated with the second user account information; 

generating a second DDL record from the second input record; 





appending the first DDL record and the second DDL record to an open first DDL edition; 

closing the first DDL edition, wherein closing the first DDL edition comprises generating an integrity verification code (IVC) for the first DDL edition; 

generating a third DDL record from the IVC for the first DDL edition; 

receiving, at the DDL node, a third user account information, the third user account information different from the first user account information and the second user account information; 

receiving, at the DDL node, a third input record associated with the third user account information; 





generating a fourth DDL record from the third input record; and 




appending the third DDL record and the fourth DDL record to an open second DDL edition.





Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-11 and 13-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al., US 2009/0006842 (hereinafter Ross) in view of Black et al., US 2017/0075938 (hereinafter Black).

For claim 1, Ross teaches a method of registering received electronic messages documents, the method comprising: 
providing a first node on a computer network (see Fig. 1, [0056], “seal provider 106”); 
receiving, at the first node, a first electronic message from a first submitter (see [0027] “legal transaction can include a contract offer” where contract offer in legal transaction represents received first electronic message from a first submitter, [0057], [0061], “toolkit 108 can be a toolkit for an individual, for an office, for an organization, or any other party desiring to generate a seal,” [0067], “For example, the doctors instructions can be sealed at time A, a prescription can be sealed at time B, the pharmacy record of filling the prescription can be sealed at time C, and the nurses instructions to the patient for taking the medication can be sealed at time D. This can create an evidenced timeline” and also where doctor instructions similarly represent first message from a first submitter); 
receiving, at the first node, a second electronic message from a second submitter, wherein the second submitter is different than the first submitter (see [0027], “The legal transaction can include a contract offer, a contract acceptance” where contract acceptance by a second submitter nurses instructions to the patient for taking the medication can be sealed at time D. This can create an evidenced timeline” and where nurse instructions represent second message from second submitter); 
generating, for the first electronic message, a first record, wherein the first record comprises at least a portion of a hash function message digest for the first electronic message (see [0010], [0027], contract offer submitted by user or doctor instructions representing first record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)” where generating a seal from associated hash value represents generating first record); 
generating, for the second electronic message, a second record, wherein the second record comprises at least a portion of a hash function message digest for the second electronic message (see [0010], [0027], contract acceptance submitted by second user representing second record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)” where generating a seal from associated hash value represents generating second record); 
appending the first record and the second record to an open first document dating list (DDL) block (see Fig. 5, [0063], “multiple documents...sealer 201A can generate a collection of unique hashes, which includes a unique hash for each document,” [0065], “seal can be stored in one or more archives,” [0067], tracking associated sealed documents to “create an evidenced timeline, which can allow the sequence of events to be verified at a later time,” [0100] – [0107], “A registration document can be used to establish a trusted peer to peer relationship between a user (e.g. the first user 102) and one or more other parties (e.g. the second user 104 or any additional user)” and “seal data 304 includes...the ID field 306 can include a user ID field, community ID field, and/or the like. For example, a community ID can be the name of a company, and the user ID field can be the name of an employee who has privileges to seal documents under the applicable community ID” and “seal data 304 includes an external reference field 314. In general, the external reference field 314 can include zero to "n" external reference files. For each external reference file 316, the external reference field 314 contains a unique hash of the external file and a link to the external file. The external reference field 314 of FIG. 5,” [0113], “Nested seals can be used, for example, for an electronic notary system. For example, a consularized seal can include an apostilled seal as an external reference (e.g. external file 316 in the external reference field 314). The apostilled seal can include an external reference to a notarized/oath seal file. The notarized/oath seal file can include a reference to a certified seal, and the certified seal can include nested customer evidence files,” [0124], “plurality of archive of seals (554)” where creation of “Nested seals” associated with Figs. 5-6 stored in an archive of seals represents appending to an open first DDL); 
closing the first DDL block, wherein closing the first DDL block comprises generating a first block record for the first DDL block (see Fig. 9, [0065], “the archives are also sealed,” [0124], “the archive of seals is sealed using a second sealing algorithm. This second sealing of the archive of seals ensures that the archive of seals is not changed or altered in any way, so that the seals in the archive can be relied upon at any time in the future” where sealing archive of seals represents closing the first DDL block); 
receiving, at the first node, a third electronic message from a third submitter, wherein the third submitter is different than the first and second submitters, and wherein the third electronic message is different than the first and second electronic messages (see [0027], [0067], [0100] – [0107], [0113], receiving at least a third message from an authorized user for adding to “evidenced timeline”); 
generating, for the third electronic message, a third record, wherein the third record comprises at least a portion of a hash function message digest for the third electronic message (see [0010], [0027], contract acceptance submitted by second user representing second record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)”); 
appending the first block record and the third record to an open second DDL block, thereby chaining the first DDL block with the second DDL block to create a set of chained DDL blocks (see [0100] – [0107], [0113], “Nested seals can be used, for example, for an electronic notary system. For example, a consularized seal can include an apostilled seal as an external reference (e.g. external file 316 in the external reference field 314). The apostilled seal can include an external reference to a notarized/oath seal file. The notarized/oath seal file can include a reference to a certified seal, and the certified seal can include nested customer evidence files,” [0124], “plurality of seals can be created...at different times.  The plurality of seals is stored in an archive of seals (554)” and “The archive of seals can be sealed each time a seal is created, daily, weekly, monthly, or at any other time chosen by a sealing party,” [0127], “The manager 110 can, for example, add the plurality of seals to an existing archive of previously generated seals” and “second set of seals can include one or more seals. The second set of seals can...simply seal over the previous set of seals sealing the archive, in this case creating a third layer of seals (e.g., the originally stored seals, the previous seal of the archives, and an improved seal of the original seals and of the previous seal of the archives). The manager can store the new second set of seals in the archive of seals (554). The archive of seals can be re-sealed using a new sealing algorithm” [0130], “Evidentiary metadata can be used to validate the identity of the parties (e.g. the first user and the second user), the state of the original electronic data, the time of an event or a sequence of events, provide a context for the meaning of the seal, and other evidence metadata” where creation of “Nested seals” with associated “originally stored seals, the previous seal of the archives” as taught in Figs. 5-6 represents appending the first block record and the third record to an open second DDL block). 

Black teaches “a method of registering received electronic messages documents in a blockchain” (see Black, [0014], [0022] – [0024], where “hashes of data are recorded to the blockchain,” [0029], and through browser application running on user computing device the user “can retrieve information from...Data Storage and Verification Platform 120 or data store 125 and run one or more applications” [0030] - [0033], query data for validation from associated blockchain, “Data store 125 can be used to manage storage and access to data such as trade data, documents, user information, and other information” where “documents” stored in blockchain represents folder containing blockchain registration data for other documents on the website).  It would have been obvious to one skilled in the art at the time of the invention to modify the “data store 206” of Ross with the “blockchain” of Black because a blockchain also stores hashed document data for referencing in a validation process (see Black, [0014], [0024]).

For claim 18, Ross teaches a computer implemented method of method of registering received electronic messages documents, the method executable by a processor, the method comprising: 
receiving, at a first node on a computer network, a first electronic message from a first submitter (see [0027] “legal transaction can include a contract offer” where contract offer in legal transaction represents received first electronic message from a first submitter, [0057], [0061], “toolkit 108 can be a toolkit for an individual, for an office, for an organization, or any other party desiring to generate a seal,” [0067], “For example, the doctors instructions can be sealed at time A, a prescription can be sealed at time B, the pharmacy record of filling the prescription can be sealed at time C, and the nurses instructions to the patient for taking the medication can be sealed at time D. This can create an evidenced timeline” and also where doctor instructions similarly represent first message from a first submitter); 
receiving, at the first node, a second electronic message from a second submitter, wherein the second submitter is different than the first submitter, and wherein the second electronic message is different than the first electronic message (see [0027], “The legal transaction can include a contract offer, a contract acceptance” where contract acceptance by a second submitter represents second electronic message, [0067]), and wherein the second electronic message is different than the first electronic message (see [0027], [0067], “For example, the doctors instructions can be sealed at time A, a prescription can be sealed at time B, the pharmacy record of filling the prescription can be sealed at time C, and the nurses instructions to the patient for taking the medication can be sealed at time D. This can create an evidenced timeline” and where nurse instructions represent second message from second submitter); 
generating, for the first electronic message, a first record, wherein the first record comprises at least a portion of a hash function message digest for the first electronic message (see [0010], [0027], contract offer submitted by user representing first record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)” where generating a seal from associated hash value represents generating first record); 
generating, for the second electronic message, a second record, wherein the second record comprises at least a portion of a hash function message digest for the second electronic message (see [0010], [0027], contract acceptance submitted by second user representing second record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)” where generating a seal from associated hash value represents generating second record); 
appending the first record and the second record to an open first document dating list (DDL) block (see Fig. 5, [0063], “multiple documents...sealer 201A can generate a collection of unique hashes, which includes a unique hash for each document,” [0065], “seal can be stored in one or more archives,” [0067], tracking associated sealed documents to “create an evidenced timeline, which can allow the sequence of events to be verified at a later time,” [0100] – [0107], “A registration document can be used to establish a trusted peer to peer relationship between a user (e.g. the first user 102) and one or more other parties (e.g. the second user 104 or any additional user)” and “seal external reference files. For each external reference file 316, the external reference field 314 contains a unique hash of the external file and a link to the external file. The external reference field 314 of FIG. 5,” [0113], “Nested seals can be used, for example, for an electronic notary system. For example, a consularized seal can include an apostilled seal as an external reference (e.g. external file 316 in the external reference field 314). The apostilled seal can include an external reference to a notarized/oath seal file. The notarized/oath seal file can include a reference to a certified seal, and the certified seal can include nested customer evidence files,” [0124], “plurality of seals can be created...at different times.  The plurality of seals is stored in an archive of seals (554)” where creation of “Nested seals” associated with Figs. 5-6 stored in an archive of seals represents appending to an open first DDL), wherein the first DDL block does not contain either the first electronic message or the second electronic message (see [0056], seals associated with the archive contain the hashed data and reference to content but not the raw content/message for security); 
closing the first DDL block, wherein closing the first DDL block comprises generating a first block record for the first DDL block (see Fig. 9, archive of seals is sealed using a second sealing algorithm. This second sealing of the archive of seals ensures that the archive of seals is not changed or altered in any way, so that the seals in the archive can be relied upon at any time in the future” where sealing archive of seals represents closing the first DDL block); 
receiving, at the first node, a third electronic message from a third submitter, wherein the third submitter is different than the first and second submitters, and wherein the third electronic message is different than the first and second electronic messages (see [0027], [0067], [0100] – [0107], [0113], receiving at least a third message from an authorized user for adding to “evidenced timeline”); 
generating, for the third electronic message, a third record, wherein the third record comprises at least a portion of a hash function message digest for the third electronic message (see [0010], [0027], contract acceptance submitted by second user representing second record, [0056], “requires a seal to be created for an electronic data” and where “toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)”); 
appending the first block record and the third record to an open second DDL block, thereby chaining the first DDL block with the second DDL block to create a set of chained DDL blocks (see [0100] – [0107], [0113], “Nested seals can be used, for example, for an electronic notary system. For example, a consularized seal can include an apostilled seal as an external archive of seals (554)” and “The archive of seals can be sealed each time a seal is created, daily, weekly, monthly, or at any other time chosen by a sealing party,” [0127], “The manager 110 can, for example, add the plurality of seals to an existing archive of previously generated seals” and “second set of seals can include one or more seals. The second set of seals can...simply seal over the previous set of seals sealing the archive, in this case creating a third layer of seals (e.g., the originally stored seals, the previous seal of the archives, and an improved seal of the original seals and of the previous seal of the archives). The manager can store the new second set of seals in the archive of seals (554). The archive of seals can be re-sealed using a new sealing algorithm each time a seal is created, weekly, monthly, when a sealed registration document is compromised, or at any other time chosen by a sealing party (e.g. the first user 102),” [0130], “Evidentiary metadata can be used to validate the identity of the parties (e.g. the first user and the second user), the state of the original electronic data, the time of an event or a sequence of events, provide a context for the meaning of the seal, and other evidence metadata” where creation of “Nested seals” with associated “originally stored seals, the previous seal of the archives” as taught in Figs. 5-6 represents appending the first block record and the third record to an open second DDL block). 

a method of registering received electronic messages documents in a blockchain” (see Black, [0014], [0022] – [0024], where “hashes of data are recorded to the blockchain,” [0029], and through browser application running on user computing device the user “can retrieve information from...Data Storage and Verification Platform 120 or data store 125 and run one or more applications” [0030] - [0033], query data for validation from associated blockchain, “Data store 125 can be used to manage storage and access to data such as trade data, documents, user information, and other information” where “documents” stored in blockchain represents folder containing blockchain registration data for other documents on the website).  It would have been obvious to one skilled in the art at the time of the invention to modify the “data store 206” of Ross with the “blockchain” of Black because a blockchain also stores hashed document data for referencing in a validation process (see Black, [0014], [0024]).

For claim 2, Ross teaches the method of claim 1 wherein the first node comprises an email inbox (see [0056] – [0057], [0061], “toolkit 108 can be integrated with an email server which can be used to seal emails leaving a company. The application server 204 can be an email server of the company, and the toolkit 108 can be connected directly to the email server” while this limitation represents non-functional descriptive material Ross teaches “The seal provider 106 includes a toolkit 108 and a manager 110. The toolkit 108 receives a request from a user (e.g. the first user 102) to create a seal of an electronic data. The toolkit 108 can reside, for example, with the first user 102” and where 

For claims 3, 19, Ross teaches wherein at least one of the electronic messages comprises an email, and wherein generating at least one of the records comprises generating a record for an attached document (see [0057], “electronic data can be...email, email attachments,” [0063], “sealer 201A can generate a collection of unique hashes, which includes a unique hash for each document” for the associated collection of email and email attachments). 

For claim 4, Ross teaches the method of claim 1 wherein at least one of the hash function message digests is a Secure Hash Algorithm (SHA) family message digest (see [0056], “generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)”). 

For claim 5, Ross teaches the method of claim 1 wherein each of the records comprises at least a portion of two hash function message digests for the respective electronic message or the first block (see [0063], “sealer 201A can generate a collection of unique hashes, which includes a unique hash for each document. The desktop file sealer 201A can compute an additional overall hash of the collection of unique hashes”). 

signed hash data and adding additional data, such as a timestamp from a trusted source, and stores the seal of the electronic data in a data store, to create an archive 118 of electronic seals”). 

For claim 7, Ross teaches the method of claim 1 further comprising: adding, to each of the records, a record index (see [0127], “seal can be stored with relevant information (e.g., indexed via this information) to expedite finding the seal at a later point in time”). 

For claim 8, Ross teaches The method of claim 1 wherein each of the records is 256 hexadecimal characters long (see [0056], “The toolkit 108 generates a unique hash value of the electronic data (e.g. using the secure hash algorithm SHAL defined in FIPS 180-1, SHA-256, SHA-512 etc.)”). 

For claim 9, Ross teaches the method of claim 1 wherein the first DDL block does not contain either the first electronic message or the second electronic message, and wherein the second DDL block does not contain the third electronic message (see [0056], seals associated with the archive contain the hashed data and reference to content but not the raw content/message for security). 

transmits the registration document to the first user 102 (e.g. the first user's 102 toolkit) using the web server 271 (290)”). 

For claim 11, Ross teaches the method of claim 10 further comprising: responsive to the first submitter receiving the acknowledgement that the first record has been generated, storing the acknowledgement with a copy of the first electronic message (see [0094], [0056] - [0057], where “first user 102” with stored “electronic data for which the seal is to be created” stores associated “registration document” for sealed data). 

For claim 13, Ross teaches The method of claim 1 further comprising: providing, to the first submitter, an identification of the first DDL block or a record index for the first record; providing, to the second submitter, an identification of the first DDL block or a record index for the second record; and providing, to the third submitter, an identification of the second DDL block or a record index for the third record (see Fig. 4B, [0094], “evidence server 272 transmits the registration document to the first user 102 (e.g. the first user's 102 toolkit) using the web server 271 (290)”). 

pay for each seal generation at a remote host (e.g. the manager 110), creating a pay per seal business for the host/administrator of the sealing service. In another model, an administrator/ manufacturer can install a seal generator local to the customer with remote access to program allowance of a specified number of seals, where that customer pays an amount to be able to use the specified number of seals”). 

For claim 15, Ross teaches the method of claim 14 wherein the at least one bill reflects a count of submissions received from the respective submitter (see [0069], “As an economic model, a user might pay for each seal generation at a remote host (e.g. the manager 110), creating a pay per seal business for the host/administrator of the sealing service. In another model, an administrator/ manufacturer can install a seal generator local to the customer with remote access to program allowance of a specified number of seals, where that customer pays an amount to be able to use the specified number of seals”). 

For claim 16, Ross teaches the method of claim 14 wherein the at least one bill reflects a subscription service permitting a certain count of submissions during a time interval, with an extra charge for a number above the allotted amount (see [0069], “As an economic model, a user might pay for each seal generation at a allowance of a specified number of seals, where that customer pays an amount to be able to use the specified number of seals”). 

For claim 17, Ross teaches the method of claim 16 wherein the at least one bill reflects a charge for a count of submissions during the time interval above the allotted count for the subscription service (see [0069], “As an economic model, a user might pay for each seal generation at a remote host (e.g. the manager 110), creating a pay per seal business for the host/administrator of the sealing service. In another model, an administrator/ manufacturer can install a seal generator local to the customer with remote access to program allowance of a specified number of seals, where that customer pays an amount to be able to use the specified number of seals.  Other like models are contemplated”). 

For claim 20, Ross teaches the method of claim 18 further comprising: adding, to each of the records, at least one of a timestamp and a record index (see [0056], “creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source, and stores the seal of the electronic data in a data store, to create an archive 118 of electronic seals”); and providing, to each of the submitters, an acknowledgement (see Fig. transmits the registration document to the first user 102 (e.g. the first user's 102 toolkit) using the web server 271 (290)”).


Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al., US 2009/0006842 (hereinafter Ross) in view of Black et al., US 2017/0075938 (hereinafter Black) and further in view of Zavalkovsky et al., US 2005/0198190 (hereinafter Zavalkovsky).


For claim 12, Zavalkovsky teaches responsive to the first submitter not receiving, within a time-out period, an acknowledgement that the first record has been generated, resubmitting the first electronic message (see [0053], [0062] - [0065], “determining whether a timeout is necessary involves comparing the amount of time that has elapsed since the request was sent to a timeout value stored on the client or a process communicatively coupled thereto. If timeout is necessary, the client or a process communicatively coupled thereto times out the message in step 390. In various embodiments, this can include failing over to a new server and sending the request to the new server, resending the request to the same server”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ross and Black with the teachings of Blood to resubmit a task when a failure occurs at a 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169